Name: 78/638/EEC: Commission Decision of 30 June 1978 authorizing the United Kingdom of Great Britain and Northern Ireland to grant exemptions for national road transport operations from the Community Regulations on social matters relating to road transport (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-27

 Avis juridique important|31978D063878/638/EEC: Commission Decision of 30 June 1978 authorizing the United Kingdom of Great Britain and Northern Ireland to grant exemptions for national road transport operations from the Community Regulations on social matters relating to road transport (Only the English text is authentic) Official Journal L 203 , 27/07/1978 P. 0039 - 0040****( 1 ) OJ NO L 77 , 29 . 3 . 1969 , P . 49 . ( 2 ) OJ NO L 334 , 24 . 12 . 1977 , P . 11 . ( 3 ) OJ NO L 164 , 27 . 7 . 1970 , P . 1 . ( 4 ) OJ NO L 334 , 24 . 12 . 1977 , P . 5 . ( 5 ) OJ NO L 33 , 3 . 2 . 1978 , P . 8 . COMMISSION DECISION OF 30 JUNE 1978 AUTHORIZING THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND TO GRANT EXEMPTIONS FOR NATIONAL ROAD TRANSPORT OPERATIONS FROM THE COMMUNITY REGULATIONS ON SOCIAL MATTERS RELATING TO ROAD TRANSPORT ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 78/638/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 543/69 OF 25 MARCH 1969 ON THE HARMONIZATION OF CERTAIN SOCIAL LEGISLATION RELATING TO ROAD TRANSPORT ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2829/77 ( 2 ), AND IN PARTICULAR ARTICLE 14A ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1463/70 OF 20 JULY 1970 ON THE INTRODUCTION OF RECORDING EQUIPMENT IN ROAD TRANSPORT ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2828/77 ( 4 ), AND IN PARTICULAR ARTICLE 3 ( 3 ) THEREOF , HAVING REGARD TO THE APPLICATION MADE TO THE COMMISSION BY THE GOVERNMENT OF THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND FOR AUTHORIZATION TO EXEMPT FROM REGULATIONS ( EEC ) NO 543/69 AND ( EEC ) NO 1463/70 THE VEHICLES REFERRED TO IN ARTICLE 14A ( 3 ) ( A ) OF REGULATION ( EEC ) NO 543/69 , AND FROM REGULATION ( EEC ) NO 543/69 ONLY THE VEHICLES REFERRED TO IN ARTICLE 14A ( 3 ) ( B ) THEREOF , WHEREAS THE CHARACTERISTICS OF THE TRANSPORT OPERATIONS CARRIED OUT BY THE SPECIALIZED VEHICLES REFERRED TO IN ARTICLE 14A ( 3 ) ( A ) OF REGULATION ( EEC ) NO 543/69 ARE OF NEGLIGIBLE OR NO ECONOMIC IMPORTANCE ; WHEREAS SUCH TRANSPORT OPERATIONS WOULD REMAIN SUBJECT TO THE RELEVANT NATIONAL LEGISLATION IF EXEMPTED FROM REGULATION ( EEC ) NO 543/69 ; WHEREAS THE NON-APPLICATION OF REGULATION ( EEC ) NO 543/69 TO THESE TRANSPORT OPERATIONS IS NOT LIABLE TO AFFECT EITHER THE CONDITIONS OF COMPETITION ON THE TRANSPORT MARKET OR ROAD SAFETY ; WHEREAS THE PRESENT STRUCTURE OF THE MARKET FOR MILK IN THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND NECESSITATES SPECIAL TRANSPORT REQUIREMENTS , ESPECIALLY BECAUSE OF THE VARIABILITY OF SUPPLIES AND THE LOCATION OF THE MILK PROCESSING FIRMS ; WHEREAS THE CONDITION OF THE ROAD INFRASTRUCTURE USED BY THIS TRAFFIC DOES NOT PERMIT RAPID DELIVERY OF A HIGHLY PERISHABLE PRODUCT ; WHEREAS ARTICLE 14A ( 3 ) OF REGULATION ( EEC ) NO 543/69 PROVIDES THAT THE COMMISSION MAY SPECIFY THE CONDITIONS AND ARRANGEMENTS WHICH IT DEEMS NECESSARY FOR THE APPLICATION OF THE MEASURES ; WHEREAS , IN VIEW OF THE SCALE OF THE TRANSPORT OPERATIONS IN QUESTION , IT IS ESSENTIAL TO SPECIFY SUCH CONDITIONS AND ARRANGEMENTS ; WHEREAS BY COMMISSION DECISION 78/85/EEC OF 21 DECEMBER 1977 ( 5 ) THE UNITED KINGDOM IS AUTHORIZED TO APPLY UNTIL 31 DECEMBER 1980 , DIFFERENT STANDARDS FROM THOSE OF REGULATION ( EEC ) NO 543/69 ; WHEREAS IT IS IMPORTANT THAT THE MILK TRANSPORT SITUATION IN THE UNITED KINGDOM SHOULD BE REVIEWED IN THE LIGHT OF HARMONIZATION OF SOCIAL PROGRESS AT THE END OF THE TRANSITION PERIOD FOR THE INTRODUCTION OF THE SAID REGULATION ; WHEREAS DECISION 78/85/EEC PROVIDES FOR TEMPORARY DEROGATIONS WHICH WILL DISAPPEAR IN ACCORDANCE WITH A PRESCRIBED TIMETABLE ; WHEREAS THIS SYSTEM ALSO APPLIES TO THE MILK INDUSTRY ; WHEREAS THE SPECIFIC CHARACTER OF THIS SECTOR JUSTIFIES CERTAIN ADDITIONAL DEROGATIONS DURING THE PERIOD COVERED BY THE SAID DECISION ; WHEREAS ARTICLE 14 ( A ) ( 5 ) OF REGULATION ( EEC ) NO 543/69 PROVIDES THAT , WHERE AN EXEMPTION IS GRANTED FROM THAT REGULATION , THE MEMBER STATES SHALL AT THE SAME TIME TAKE APPROPRIATE MEASURES TO KEEP AN EFFECTIVE CHECK ON SUCH TRANSPORT SO AS TO ENSURE THAT STANDARDS OF SOCIAL PROTECTION AND ROAD SAFETY ARE NOT IMPAIRED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND IS HEREBY AUTHORIZED TO EXEMPT FROM THE APPLICATION OF REGULATIONS ( EEC ) NO 543/69 AND ( EEC ) NO 1463/70 THE NATIONAL TRANSPORT OPERATIONS REFERRED TO IN ARTICLE 14A ( 3 ) OF REGULATION ( EEC ) NO 543/69 . THE EXISTING NATIONAL PROVISIONS SHALL REMAIN IN FORCE FOR THESE OPERATIONS . ARTICLE 2 WITHOUT PREJUDICE TO THE MEASURES TAKEN PURSUANT TO DECISION 78/85/EEC , THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND IS HEREBY AUTHORIZED TO MAINTAIN UNTIL 31 DECEMBER 1980 , FOR TRANSPORT OF MILK FROM FARM TO DAIRY AND VICE VERSA , AS PROVIDED FOR IN ARTICLE 14 ( A ) ( 3 ) ( B ), THE NATIONAL PROVISIONS APPLICABLE AT THE TIME OF ENTRY INTO FORCE OF REGULATION ( EEC ) NO 543/69 AS LONG AS THE CONTINUOUS DRIVING TIME IS LIMITED TO FIVE HOURS , THE DRIVING TIME DOES NOT EXCEED 108 HOURS PER PERIOD OF TWO WEEKS AND , WHERE NO WEEKLY REST PERIOD IS TAKEN , A PERIODICAL REST PERIOD EQUIVALENT TO TWO WEEKLY REST PERIODS IS TAKEN AT LEAST EVERY TWO WEEKS . ARTICLE 3 THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND SHALL NOTIFY THE COMMISSION OF THE MEASURES TAKEN TO IMPLEMENT THIS DECISION . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND . DONE AT BRUSSELS , 30 JUNE 1978 . FOR THE COMMISSION RICHARD BURKE MEMBER OF THE COMMISSION